Title: To Benjamin Franklin from William Temple Franklin, 2 September 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & hond Sir,
					London, Thursday, 2 Sepr. 1784.
				
				Little did I imagine, when I wrote you from Dover, of the Inconveniences I had experienced on the Passage, and of the Uneasiness I then felt, & which I supposed was caused by the Sea Sickness, that the Result would be, a fever and Ague! But Alas! it is too true.— That very Night on my Arrival at Cantorberry I was seized with a shivering; it did not however prevent me continuing my Journey hither the next Day, where I arrived early in the Evening: I was not well enough however to wait on my Father that Night, & went to Bed at the Hotel where I had stopt at: I pass’d a very bad Night—and was little better the next Morg— I made shift however to get to my Father’s, whence I have not been able to stir since, and indeed it is lucky he was here, or I should not have known what to do with myself in the situation I am in.— He is exceedingly attentive to me, as is the Lady of the House where he lodges,— We have had the best Advice—& I have complied very minutely with what has been advised me. The Dr has hopes that I shall not have another Access.— Yesterday’s was most Violent— I never in my Life suffer’d so much.— This is my well day,—& if I have no Return of the Fever tomorrow, I shall in a few Days be able to go

about.— As yet I have deliverd none of my Recommendatory Letters—the others I have forwarded, together with the Watch for Mr Magellan—& the Packet of the Comes. Rapport, to Sr. Jos. Banks.— Pray inform M. Le Roy of this & remember me to him & my other Friends in the most affectionate manner.
				I just received your Letter of the 25 Augt. through Mr. Vaughan; It was brought me by Le Fevre, who enquired much after you.— Lord Shelburne is not in London but is expected shortly: By the Way you only enclose me a Letter for him, tho’ you mention more.— I shall do what you recommend relative to Mrs. Holt—and shall certainly call on Mde d’Hauteville. My Father had great Pleasure in receiving your Letter—& will answer it particularly as soon as he can hear from Mr. Galloway, who is in Wales.
				I have taken a very pretty Lodging just by—whither I intend to repair as soon as the fever leaves me; it is on the Skirts of the Town in an excellent Air—& commands an agreable Prospect of the Country. It is situated where Mary-le bone Gardens where formally. This will in some Measure give you an Idea of the prodigious increase of Houses in this City: Its Inhabitants are I suppose much the same in Number.
				Farewell, my dearest Sir, I fatigue myself and you too. My Father joins me in most dutiful & cordial Affection—
				
					W. T. Franklin
					Remember me to my worthy Friend & fellow-Sufferer—Mr. LeVeillard.—B. Franklin Esq.—
				
			  
				Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des / Etats-Unis de l’Amerique près / S. M. très Chrètienne.— / à Passy / près Paris.
			